PER CURIAM.
Appellant filed a two-page conclusory motion under Florida Rule of Criminal Procedure 3.850 which did not explain the basis for any of appellant’s claims. The motion was properly denied. On appeal, defendant has filed a forty-six page brief which outlines his position, but the arguments he now makes were never made to the trial court. Accordingly we do not consider them.
This affirmance is without prejudice to the appellant to refile a proper Rule 3.850 motion. In so saying, we do not express any opinion on the merits of appellant’s claims.
Affirmed.